Citation Nr: 1646390	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-30 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Columbia, South Carolina.  Jurisdiction over this claim is currently with the RO in Atlanta, Georgia.  The January 2010 rating decision denied service connection for bilateral hearing loss, to which the Veteran filed a Notice of Disagreement (NOD) in March 2010.  VA notified the Veteran and representative in a June 2012 letter that the NOD is not associated with the file.  In October 2012, the RO in Atlanta, Georgia, subsequently issued a Statement of the Case (SOC), effectively finding that a NOD had been received even though it was no longer in the file.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005) (where SOC was issued, administrative regularity evidences the timeliness of NOD; it had to be presumed that the RO issued the SOC only after it had made a determination that the NOD was either received or postmarked within the one-year appeal period).  In November 2012, and the Veteran filed a substantive appeal, via VA Form 9.  

The record reflects that the Veteran also raised the issue of entitlement to service connection for tinnitus in a July 2012 letter to VA, and again in the November 2012 VA Form 9; however, it does not appear that this issue was developed and/or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for tinnitus, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the AOJ.



REMAND

Addendum Bilateral Hearing Loss Opinion

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Throughout this appeal the Veteran has contended that the current hearing loss is due to noise exposure from serving as both a marksman and driver while in service.  The DD Form 214 reflects that the Veteran served as a General Vehicle Repairman Motor Sergeant, was stationed in the Republic of Vietnam from May 1968 to December 1969, and also received a Marksman (Rifle) award.  According to the November 2012 VA Form 9, the Veteran was also exposed to acoustic trauma from artillery fire and bomb fire while stationed in the Republic of Vietnam, and the report from a December 2009 VA examination reflects in-service noise exposure from "combat, mechanic, convoys (without hearing protection)."  

The November 1967 audiometric examination performed prior to the Veteran's induction into service reflects pure tone thresholds of 0 decibels (dB) in the right ear at all levels except at 6000 Hertz (Hz), which was recorded to be 5 dB.  Pure tone thresholds in the left ear were 0 dB at 500 Hz and 1000 Hz, 5 dB at 2000 Hz, 3000 Hz and 6000 Hz, and 15 dB at 4000 Hz.  In contrast, the October 1970 service separation audiometric examination reflects pure tone thresholds in both the right and left ears were 0 dB at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz, with no values reported at 3000 Hz or 6000 Hz.  

The audiometric test scores recorded at service separation are implausible and may not be relied upon as indicative of the severity of the Veteran's hearing loss at service separation.  There is enough indicia of irregularity in the process of recording the audiometric examination numbers to overcome any presumption of regularity in recording of the consistent "0"s in each audiometric testing level.  At service entrance, the audiometric test scores ranged from 0 dB to 15 dB.  In contrast, the service separation audiometric examination report reflecting audiometric test scores of "0"s across the board indicates the Veteran's hearing actually improved in service, which is not plausible.  The service separation audiometric examination numbers are inconsistent with the mixed service entrance audio examination measures and are atypical.  It appears to the Board that the service separation audiometric examination was conducted incorrectly or not at all.  For this reason, the service separation examination results are not valid, may not be relied upon as the factual basis for an opinion, and are to be treated as if no service separation examination results are of record.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

The record reflects that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A December 2009 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 1000, 2000, 3000, and 4000 Hz in both ears, and speech discrimination was 84 percent in the right ear and 80 percent in the left ear.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  

On the question of nexus to service, in December 2009, the VA examiner opined that it was less likely than not that the Veteran's current hearing loss is related to military acoustic trauma, and more likely due to "other" causes.  The VA examiner's rationale was premised upon the factual assumption that the Veteran's hearing was within normal limits at the time of service separation.

The Board finds the December 2009 VA examiner's opinion to be legally inadequate in its reliance on the invalid October 1970 service separation audiometric examination and findings that purported to show normal hearing at service separation as the sole basis for the opinion.  A claimant may establish entitlement to service connection for hearing loss even if there is no showing of hearing loss in service or for years thereafter, so long as evidence demonstrates a medical relationship between the in-service noise exposure and the current disability.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  In addition, the VA examiner did not address the Veteran's reported history of in-service, post-service, and recreational noise exposure in rendering the opinion, nor did the VA examiner provide an opinion as to the etiology of the Veteran's bilateral hearing loss beyond finding it due to "other" causes.  As such, remand is necessary for an addendum opinion.

Accordingly, the issue of service connection for bilateral hearing loss is REMANDED for the following actions:

1.	Associate with the record all VA treatment records pertaining to the treatment of the Veteran's bilateral hearing loss for the period starting from October 2016.

2.	Return the December 2009 VA examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  

If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that the current bilateral hearing loss had its onset during active service or is otherwise related to service, including as due to noise exposure from artillery and bomb fire, combat, convoys, and/or being a marksman, driver and/or mechanic?  The VA examiner may not consider the invalid October 1970 service separation audiometric examination in forming his/her opinion.

3.	Readjudicate the claim of service connection for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




